Citation Nr: 1752559	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches. 

2. Entitlement to service connection for headaches, to include as secondary to service-connected hypertension. 

3. Entitlement to an initial compensable evaluation for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The January 2012 rating decision, in pertinent part, denied a claim for service connection for headaches (new and material).  The Veteran submitted a Notice of Disagreement (NOD) in February 2012; a Statement of the Case (SOC) was issued in June 2013; and a VA Form 9 was received in July 2013.  

The July 2013 rating decision granted service connection for hypertension and assigned a non-compensable rating effective from September 14, 2011.  The Veteran submitted an NOD in July 2013; an SOC was issued in August 2015; and a VA Form 9 was received in September 2015. 

The Veteran testified before the undersigned Veterans Law Judge in August 2016; a transcript is of record. 

The issues of entitlement to service connection for headaches and entitlement to an initial compensable evaluation for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A February 1993 rating decision denied service connection for headaches; the Veteran did not file a timely notice of disagreement, and no evidence was received within one year of the RO decision or new relevant service records received. 


CONCLUSIONS OF LAW

1. The February 1993 rating decision, which denied service connection for headaches, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2. The evidence received subsequent to the February 1993 rating decision is new and material and the claim for service connection for headaches is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Headaches - New and Material Evidence

In June 1992, the Veteran filed an initial claim for service connection for headaches.  The claim was denied in a February 1993 rating decision.  The RO reasoned that, although the service treatment records documented intermittent headaches, the Veteran had failed to attend a scheduled VA examination and there was no evidence of a permanent identifiable residual disability.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence was received within one year of the RO decision or new relevant service records received. 38 C.F.R. §§ 3.156 (b) and 3.156(c).  Consequently, the February 1993 rating decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1103.

In September 2011, the Veteran filed a request to reopen his claim for service connection for headaches.  In the January 2012 rating decision on appeal, the RO continued to deny the claim, finding that new and material evidence had not been submitted. 

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches. 

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the February 1993 decision includes private treatment records dated in 2011 and a VA 2012 examination confirming headache and tension headache diagnoses, respectively.  Additionally, the Veteran submitted an August 2016 letter from his private physician which noted that the medications taken for his service-connected hypertension "may" be a cause of his headaches.  These VA and private treatment records are new and relate to unestablished facts necessary to substantiate the Veteran's claim, namely, evidence of a current headache disability and evidence tending to link the headaches to the service-connected hypertension under his new theory of entitlement, i.e., secondary service connection.  Thus, the evidence is considered new and material, and the claim is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened; the appeal is granted to this extent only. 






      (CONTINUED ON NEXT PAGE)
REMAND

Headaches - Service Connection 

The Veteran seeks service connection for headaches, to include as secondary to service-connected hypertension and/or medications prescribed for hypertension.  

As noted, the Veteran recently submitted an August 2016 statement from Dr. J., a private physician, in which Dr. J. noted that the Veteran was currently taking three medications for his hypertension (hydrochlorothiazide, lisinopril, and verapamil) and that "I have told him that his verapamil may be the cause of this." But see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim).  Dr. J. recommended a trial of another medication to see if this would improve his headaches.  

The Veteran underwent a VA examination in September 2015.  The examiner opined that the current medical literature did not support hypertension as a cause of headaches and that it was a common misconception that headaches were caused by elevations in blood pressure.  The examiner stated that it was more likely that the blood pressure increased as a physiological response to pain associated with headaches.  The examiner did not address aggravation nor did he address the Veteran's medication(s) prescribed for his service-connected hypertension.  

In light of Dr. J.'s speculative opinion and further considering the deficiencies of the September 2015 VA opinion, the Board finds that additional medical inquiry is warranted in this case.  Specifically, a new VA opinion should be obtained to address whether the Veteran's headaches are proximately due to, or aggravated by the service-connected hypertension or the medications prescribed for such disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also finds that an additional opinion addressing direct service connection would be helpful in this adjudication of this case.  Indeed, service treatment records reflect that the Veteran was treated on several occasions for cluster headaches.  A December 2012 VA examiner diagnosed tension headaches and opined the following: "While headaches are now of the same quality as those experienced during service, the stresses and sources of tension underlying the headaches are not the same and I opine that the stresses of this day are completely unrelated to the stresses of active military service leading to headaches."  The examiner also noted that the Veteran had not been diagnosed with a specific type of headache during service ("in fact, no diagnosis was given"); however, this is not accurate.  As discussed above, STRs reflect a diagnosis of cluster headaches.  Without acknowledgement of this, it appears that the existing opinion is based, at least in part, on an inaccurate factual premise.  Accordingly, remand for a new VA opinion addressing direct service connection is also warranted. 

Hypertension - Initial Increased Rating

The Veteran seeks a higher initial rating for his hypertension, which is currently evaluated as 0 percent disabling.  

He last underwent a VA examination to assess the nature and severity of his hypertension in June 2014.  At that time, his blood pressure readings were as follows: 146/92; 142/96; and 146/92.  During his 2016 Board hearing, the Veteran testified that he receives ongoing treatment from the Rock Hill VA Clinic and that he had a blood pressure reading of 186/103.  He also reported ongoing treatment at William Dorn and noted that his recent diastolic pressure readings exceeded 100.  He stated that he was currently taking Verapamil and Lisinopril to control his hypertension.  

Given the reported increase in blood pressure, and because the Veteran has not been afforded a VA examination regarding hypertension since 2014, the Veteran should be provided with a new VA examination to determine the severity of the hypertension. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Moreover, VA treatment records are only current through 2013.  The Veteran has also reported ongoing hypertension treatment through a private provider.  These records should be obtained upon remand. 
Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all pertinent, outstanding medical records, to include (i) records of VA treatment, to include those from the Rock Hill VA Clinic and William Dorn VAMC, dated from 2013 to the present; and (ii) any pertinent records of private treatment from Dr. J. (see August 2016 statement for full spelling) at the Fort Mill Family Clinic. 

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  Any indicated tests should be accomplished, including blood pressure readings.  The examiner should review the claims folder, to include any newly associated records obtained as a result of this remand. 

The examiner is to provide a comprehensive rationale for all opinions expressed.

3. Obtain an addendum opinion to the September 2015 VA examination by an appropriate medical personnel to determine the nature and etiology of the Veteran's claimed headaches condition.  The examiner must be provided with the claims file, to include a copy of this remand, and once it has been reviewed is asked to answer the following questions: 

a. Please identify the Veteran's headache condition(s) by medical diagnosis.

b. The examiner should opine as to whether it is at least as likely as not that any diagnosed headache condition is related to the Veteran's active duty service, to include the cluster headache diagnoses therein. 

c. The examiner should also opine as to whether it is at least as likely as not that the Veteran's diagnosed headache condition is proximately due to, or caused by his service-connected hypertension OR any medications taken for hypertension, which include hydrochlorothiazide, lisinopril, and verapamil. 

d. The examiner should also opine as to whether it is at least as likely as not that the Veteran's diagnosed headache condition is aggravated by his service-connected hypertension OR any medications taken for hypertension, which include hydrochlorothiazide, lisinopril, and verapamil. 

If the clinician finds that the headache condition has been permanently worsened beyond normal progression (aggravated) by hypertension and/or any medication the Veteran takes for his hypertension, the clinician should attempt to quantify the degree of aggravation beyond the baseline level of headaches that are attributed to the hypertension and/or any medications taken for the service-connected disability.  

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* Service treatment records showing complaints and diagnoses of cluster headaches; and

* Dr. J.'s August 2016 statement regarding the Veteran's hypertension and use of verapamil: "I have told him that his verapamil may be the cause of [headaches]." 

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


